12/13/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0552


                                          DA 21-0552


STEPHANIE KIPFINGER, BEN                                                     FILED
CUNNINGHAM, individually and as natural
                                                                              DEC 13 2021
guardians and next friends of EVERETT                                      Bovven Greer-IN/vac:30
CUNNINGHAM, a minor,                                                     Clerk of Supreme Court
                                                                            State of Montana


             Plaintiffs and Appellants,
                                                                      ORDER
      v.

GREAT FALLS OBSTETRICAL &
GYNECOLOGICAL ASSOCIATES and
JULIE KUYKENDALL.

             Defendants and Appellees.



       Michael L. Brooks of Oklahoma City, Oklahoma, has petitioned for permission to
appear pro hac vice before this Court in the above-entitled cause.
       Having reviewed the application and having determined that, as required by our
Rules for Admission to the Bar of Montana, Petitioner is currently in good standing
with another state jurisdiction in which Petitioner is admitted to the practice of law,
Montana counsel listed in the application is in good standing with the State Bar of
Montana, and this is the first appearance of Petitioner and the first appearance of Petitioner's
firm under the pro hac vice rules,
       IT IS HEREBY ORDERED that the application of Michael L. Brooks to appear pro
hac vice in the above-entitled cause is GRANTED.
       The Clerk is directed to provide copies of this order to Michael L. Brooks, to all
counsel of record in this appeal, and to the State Bar of Montana.


       DATED this 1.3       day of December, 2021.
    For the Court,




                 Chief Justice




2